DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2021 has been entered.
 
Claims 1-6 and 8-21 are now pending in this case. Claims 1-3, 6, 10, 14, 15, and 18 have been amended. Claim 7 has been cancelled. Claim 21 has been added. Claim 1 is an independent claim.


Claim Objections
Claim 1 is objected to because of the following minor informality:  
Claim 1, line 39, please replace … score, … with … score and …
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 8-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Independent claim 1 recites placing different information source scores on graphical coordinate positions and ranking them, as well as updating the coordinate position placement based on new information source scores. These limitations can all be recognized as elements of a mental process that can be performed in the human mind, but for the recitation of generic computer components (“an electronic display displaying a graphical user interface”, “a processor”, and “a memory comprising databases”). They can be exemplified by sketching points associated with different information source scores on a 2D-plot and updating the positions on the plot based on updated information source scores. These fall within the “Mental Processes” groupings of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application because the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions.  Further additional elements of providing the scores to the graphical user interface application and displaying/updating the display of the plots, all amount to no more than adding insignificant extra-solution activity of respectively transmitting and displaying data. The additional elements 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of an electronic display, a processor, a memory, and an interactive graphical user interface application implemented via the processor and the memory and displayed on the electronic display, added in order to perform the steps described above amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, regarding the additional elements of providing the scores to the graphical user interface application and displaying/updating the display of the plots, they are both recited at a high level of generality and are considered similar to exemplary activity which the courts have found to be well-understood, routine, conventional activity when they are claimed in this merely generic manner or insignificant extra-solution activity (See MPEP 2106.05(d) and especially note “Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93”). They represent nominal or tangential additions to the claim and are well-known in the art, namely utilizing computers to display graphical representations of data that is two dimensional in nature. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept.
Therefore, this claim is not patent eligible.


Regarding the dependent claims, they only recite additional limitations reciting additional specifications and/or characteristics related to the display and/or the display sequence as follows: specifics related to the information source scores and/or their individual articles/shows scores (claims 2, 3, 8, 14, 15, 16, and 18), specifics of the ranking (claim 9), specifics of the displayed graphical representations (claims 2, 5, 6, 10-13, 19, and 21), additional data stored in the database (claims 4 and 17), selecting a subset of items by the user (claim 19), and downloading an image (claim 20). All of these additional elements similarly amount to no more than adding insignificant extra-solution activity/specifications related to the steps of providing, placing, ranking, updating, etc.; they do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The dependent claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of reciting specifics associated with the display steps are again insignificant extra-solution activity steps that cannot provide an inventive concept. All of these additional elements as generically claimed are considered well-understood, routine, and conventional. 
Therefore, all the dependent claims (claims 2-6 and 8-21) are also not patent eligible.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The terms “high” and “low” as well as “left” or “right” in the context of the following limitations of claim 1 are identified as relative terms which renders the claim indefinite:
“that the y-axis comprises a defined numerical scale of quality from high to low …” and
“ that the x-axis comprises a defined numerical scale of political bias from left to right…”
Depending on who you ask, they might have differing opinions on if the quality is “high” or “low”.  Similarly, one might have differing opinions on if the political bias is “left” or “right”. Furthermore, these terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, these terms render the above-indicated limitations and thus the claim relative. 
Therefore, independent claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

The dependent claims are rejected for fully incorporating the deficiencies of base claim 1. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8, 9-13, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al., US PGPUB 2016/0048556 A1 (hereinafter as Kelly) in view of Levy, US PGPUB 2019/0156348 A1 (hereinafter as Levy) and Myslinski, US PGPUB 2013/0198196 A1 (hereinafter as Myslinski).

Regarding independent claim 1, Kelly teaches an interactive display system for visualization of data [see e.g.[0105] and especially note the network map that is the basis of an interactive interface for user interaction …; note visualization features in [0011]; see also [0146] indicating an interactive visualization; [0152]; and [0166]] quantifying information source quality [see e.g. fig. 11 and note the description of the Y dimension in [0152]; please refer below to the portion of the rejection relevant to the limitation related to the y-axis representation] and information source bias [see e.g. fig. 11 and note the description of the X dimension in [0152]; please refer below to the portion of the rejection relevant to the limitation related to the x-axis representation], the display system comprising: 
see e.g. the touchscreen of a device indicated in [0254]]; 
a processor [see e.g. the processors indicated in [0265]]; 
a memory [see e.g. the memories indicated in [0265]]; and
an interactive graphical user interface application [again see [0152], especially last 4 lines indicating the interactive feature] implemented via the processor and the memory and displayed on the electronic display [again see e.g. the processors and memories indicated in [0265] and the touchscreen of a device indicated in [0254]], displaying: 
a graph having at least two axes [see e.g. figs. 11 and 13, as well as [0152], lines 1-7 indicating an x-y coordinate space with elements plotted on X and Y according to certain measures], the axes comprising: 
a y-axis representing measures of the information source quality [again see fig. 11 and note in [0152], lines 7-12 that the position on Y is determined based on proportion of links from “news-attentive” blog clusters vs. links from “non-news attentive” clusters; Examiner notes that, using broadest reasonable interpretation in view of Applicant’s filed disclosure, e.g. in [0028]-[0032], news-attentiveness being categorized in a binary way (i.e. a “yes/no” answer assignment approach) constitutes a method of evaluating sources in the dimension of “overall quality”]; and 
an x-axis representing measures of the information source bias [again see fig. 11 and note in [0152], lines 12-14 that the position on X is determined based on the proportion of links from “Democratic Opposition” cluster vs. the “Nationalist” clusters; Examiner notes that, using broadest reasonable interpretation in view of Applicant’s filed disclosure, e.g. in [0033]-[0035], reputation for a certain political viewpoint constitutes a method of evaluating sources in the dimension of  political “bias” which is a form of bias addressed by Applicant’s disclosure [see [0027]]; 
at least one graphical representation of an information source [see e.g. [0146] indicating representation of nodes by individual dots; see also fig. 11]; 
one or more databases in the memory comprising information source quality score and information source bias score for the information source [see [0087] indicating a database; see also [0118] indicating exporting data related to the sources to a database; note in [0151] the cluster focus index scores for the clusters and in [0152] the utilization of cluster X and Y positions for plotting the clusters on the Quality versus Bias 2D graph; again see [0146] and note that the interactive visualization being via software connected to a database; see also [0148]; and [0218] indicating a self-updating database], 
wherein the information source quality score and information source bias score are scores corresponding to defined scales of the x-axis and the y-axis [again note the plotting of the clusters in the Quality versus Bias 2D graph of fig. 11 and how the X and Y positions are utilized for plotting as in [0152] which means that the respective scores correspond to those defined scales of the graph]; and 
wherein the information source quality score and the information source bias score for the information source are based upon: 
one or more scores for individual articles or shows published by the information source, the one or more scores for individual articles or shows each comprising an individual article or show quality score and an individual article or show bias score [note in [0026] the calculation of cluster focus index scores for clusters or nodes (which in turn represent an information source as can be seen in [0092]); note in [0093] calculating scores for a node (source) based on scores of individual content items published by the node; since there are two kinds of scores (for each of quality and bias) for each node, then there are respective scores for the individual items; note the article indicated in [0259] and the talk show indicated in [0194] as examples of each],  
the one or more databases configured to provide the information source quality score and information source bias score to the interactive graphical user interface application [again see [0146] and note that the interactive visualization being via software connected to a database; see also [0160] indicating retrieving scores related to information sources from the databases;]; 
a ranking application executed on the processor [see e.g. [0184] indicating a ranking in the form of a relevance score; see portions cited above for the processor] and configured to: 
automatically place, based on the information source quality score and the information source bias score, the graphical representation at a coordinate position on the graph corresponding to the information source quality score and the information source bias score [note in [0184] and fig. 15 the process of automatically refreshing a map by calculating relevance scores for nodes and re-constructing the map accordingly; see also [0148] and note the automatic placement based on a computer algorithm which calculates proportions of links to each target by the two political cluster groupings and also on the data (which includes both quality scores and bias scores related to sources as described w.r.t. fig. 11 in [0152]]; and 
automatically update, based on at least one of new information source quality scores and new information source bias scores, the coordinate position placement of the graphical representation [again see fig. 15 and [0184], especially lines 9-12 indicating new relevance markers that affect the refresh process and thus causes an automatic update of the positions placement (again see [0148]) based on that new information source data].

Kelly further teaches that the x-axis further represents degrees of political bias from left to right and shows a defined numerical scale [again see fig. 11; [0057]; and [0152]; and note how the x-axis coordinate for a node corresponding to a certain source determines how far away from a certain political position extreme, the center point being the neutral or balance position. Thus each of the left and right sides of the middle portion of the graph (n the x-axis direction) denotes one of a politically left and right bias, respectfully]. Examiner further notes that the specific positioning on the graph of various subjective elements is an aesthetic design choice. Further, the specific type of information placed on the graph (i.e. political information) is non-functional descriptive material and does not receive patentable weight.

Kelly does not explicitly teach any of the following:
that the y-axis comprises a defined numerical scale of quality from high to low, the defined numerical scale of quality comprising more than two categories of classification; [note the italicized portion of the limitation]
the defined numerical scale of bias comprising more than two categories of classification [note the italicized portion of the limitation]; and
that the individual article or show quality score and individual article or show bias score are scores corresponding to the defined scales of the x-axis and the y-axis.

Levy teaches a graph showing an axis that comprises a defined numerical scale of quality from high to low, the defined numerical scale of quality comprising more than two categories of classification [see fig. 6A with the 0%, 25%, 50%, 75%, and 100% accuracy indicators and the classification categories between each couple of indicators; see also the description in [0076], especially lines 1-15].

quality from high to low that comprises more than two categories of classification, as per the teachings of Levy. It would have also been analogously obvious to modify the x-axis representing bias in a similar way but focusing on categories of political bias that vary from left to right. The motivation for this obvious combination of teachings would be to provide an instantaneous visual metric to the user about the degree of truthfulness of a given information source, as suggested by Levy [see [0024]] which would be more informative than the binary classification of Kelly. The same would apply to the degree of political bias.

Kelly/Levy do not explicitly teach that the individual article or show quality score and individual article or show bias score are scores corresponding to the defined scales of the x-axis and the y-axis. [Again note the italicized portion of the limitation. Examiner further notes that Levy teaches (as addressed in the limitations above) individual article or show quality score and individual article or show bias score [again note in [0093] calculating scores for a node (source) based on scores of individual content items published by the node; since there are two kinds of scores (for each of quality and bias) for each node, then there are respective scores for the individual items; note the article indicated in [0259] and the talk show indicated in [0194] as examples of each]].

see e.g. [0180], lines 40-47 indicating a defined scale of 1-10 as an example to be used for individual ratings].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Kelly, Levy, and Myslinski to modify the individual article or show quality and bias scores in Kelly’s teachings to correspond to the defined scale used for the source scores, as per the teaching of Myslinski. The motivation for this obvious combination of teachings would be to provide a unified scale for the entirety of scores whether individual or overall which would simplify comparison of specific entities.


Regarding claim 2, the rejection of claim 1 is incorporated. 
Myslinski further teaches individual article or show quality scores that are based at least in part on a veracity score and an expression score of the individual article or individual show [see [0180], lines 40-43 indicating a score indicating a degree of accuracy of an individual article; see also [0076] indicating verifying correctness or accuracy and [0077] indicating an individual television show as an information source for which correctness is verified; see [0085] indicating classifying items based on being an opinion or fact; Examiner notes that using broadest reasonable interpretation in view of Applicant’s filed disclosure at [0052] fact and opinion are different categories of expression; see also expression rating in [0129] such as comedic rating or political rating].
Kelly further teaches that the interactive graphical user interface is configured to: display, upon a user selecting the information source: the graphical representation of the selected see [0166] indicating selecting a specific node by clicking on it and note that the node itself is displayed]; and a graphical representation of one or more individual articles or shows published by the information source upon which the information source quality score and information source bias score are based [again see [0166] and note displaying a browser window with the URL related to the selected node upon selection of the node by a user; again see [0093] indicating content published by a node that contributes to its score].
Kelly further teaches displaying graphical representation of the one or more individual articles or shows each plotted on the graph at an individual article or show coordinate position [see [0146] indicating displaying the constituent nodes of a cluster on the network map].

Kelly, however, does not explicitly teach that the graphical representation of the one or more individual articles or shows is each plotted on the graph at an individual article or show coordinate position upon a user selecting the information source.
It would have been obvious to one of ordinary skill in the art having the teachings of Kelly, Levy, and Myslinski, before the effective filing date of the claimed invention to combine Kelly’s ability to display items in response to a user selecting an individual source with Kelly’s ability to display a plurality of graphical representations of individual articles and/or individual shows at a plurality of coordinate positions on the graph to reach the claimed limitation. The motivation for this obvious combination of teachings would be to utilize a single interface with which the user interacts to view representations for a plurality of sources, thus allowing a viewer to see the “big picture” for the data, as also suggested by Kelly [see e.g. [0167]].

Regarding claim 3, the rejection of claim 1 is incorporated. 
again note in [0026] the calculation of cluster focus index scores for clusters or nodes (which in turn represent an information source as can be seen in [0092]); note in [0093] calculating scores for a node (source) based on scores of individual content items published by the node; since there are two kinds of scores (for each of quality and bias) for each node, then there are respective scores for the individual items; note the article indicated in [0259] and the talk show indicated in [0194] as examples of each].
Myslinski further teaches a source score calculated by an average of individual scores on which it is based [see e.g. the example in the last 2 lines of [0084]]. 
Myslinski further teaches that lower individual quality scores are weighted more heavily than higher individual quality scores [see e.g. lines 32-33 of [0129] indicating weighting a major mistake (corresponding to a lower quality score) more than a minor mistake (corresponding to a higher quality score)]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Kelly, Levy, and Myslinski to utilize Myslinski’s teachings involving weighted average with weights depending on quality for computing the overall scores of information sources taught by Kelly. The motivation of this combination would be to penalize an error that degrades quality in a way that is fit to the severity of the error.

Regarding claim 4, the rejection of independent claim 1 is incorporated. Kelly further teaches that the database further comprises: reach data, wherein reach data comprises one or 


Regarding claim 5, the rejection of claim 4 is incorporated. Kelly further teaches displaying a reach data graphic representing reach data associated with the information source [see e.g. [0169] indicating generating social media maps that visualize social media relationship data and enable utilization of a suite of metrics on the data].

Regarding claim 6, the rejection of claim 2 is incorporated. 
Kelly further teaches that the display is configured to display a plurality of graphical representations of the individual articles and/or individual shows published by the information source upon which the information source quality score and information source bias score are based at a plurality of coordinate positions on the graph [see [0146] indicating displaying the constituent nodes of a cluster on the network map; again see [0093] indicating content published by a node that contributes to its score]. 
Kelly further teaches displaying interfaces comprising certain graphical representations upon a user selecting an individual source [again see [0166] indicating selecting a specific node by clicking on it and note displaying a browser window with the URL related to the selected node upon selection of the node by a user].

Kelly, however, does not explicitly teach displaying the plurality of graphical representations of the individual articles and/or individual shows at a plurality of coordinate positions on the graph upon a user selecting the individual source. 


Regarding claim 8, the rejection of independent claim 1 is incorporated. Kelly further teaches that the information source comprises one of: a website [see e.g. [0092], especially lines 1-3 and 6-11 indicating that nodes may be URLs where published streams or elements of content may be available; especially note the examples given of online sites, forums, and weblogs]; a newspaper [see [0120], line 4]; a magazine [again see [0120], lines 4-5]; a television news network; and a news wire service.

Regarding claim 9, the rejection of claim 4 is incorporated. Kelly further teaches that the automatic placement by the ranking application is further based upon the reach data [see e.g. [0184] and note that relevance is based on reach data such as accounts that are followed on TWITTER].

Regarding claim 10, the rejection of independent claim 1 is incorporated. Kelly further teaches that:
see e.g. [0196] indicating visualizing historical map data].
Kelly further teaches displaying the graphical representation of the information source upon a plurality of historical coordinate positions based on the plurality of different historical entries for individual source quality scores and a plurality of different historical entries for individual source bias scores [again see [0196] and [0148]; and note displaying the historical view of the nodes].

Kelly, however, does not explicitly teach that the graphical user interface is configured to display the graphical representation of the information source upon a plurality of historical coordinate positions on the graph.
It would have been obvious to one of ordinary skill in the art having the indicated teachings of Kelly (along with the teachings of Levy and Myslinski) before the effective filing date of the claimed invention to combine these teachings to display the graphical representation of the information source upon a plurality of historical coordinate positions on the same graph based on the plurality of different historical entries for individual source quality data and a plurality of different historical entries for individual source bias data. The motivation for this obvious combination of teachings of Kelly would be to provide a single interface that also shows the change over time, potentially in a different color, to allow a viewer to have a more comprehensive idea of the trend of the initial view and how it evolved over time, as also suggested by Kelly [see e.g. [0167]-[0168]].

Regarding claim 11, the rejection of claim 10 is incorporated. Kelly does not explicitly teach that display at the plurality of historical coordinate positions is as the result of a user interaction.
 Kelly, however, further teaches displaying certain graphical representations as a result of a user interaction [see portions cited in the rejection of claim 2, especially the last limitation; see also [0225]].
It would have been obvious to one of ordinary skill in the art having these teachings of Kelly (along with the teachings of Levy and Myslinski) before the effective filing date of the claimed invention to combine Kelly’s ability to display items in response to a user interaction with Kelly’s ability to display graphical representations at a plurality of historical coordinate positions to reach the claimed limitation. The motivation for this obvious combination of teachings would be to extend the interactivity feature of the interface to the display of historical data, thus giving the viewer the ability to view trends across time upon request, as also suggested by Kelly [again see [0167]-[0168]].

Regarding claim 12, the rejection of claim 1 is incorporated. Kelly further teaches that the x-axis on the graph comprises: a middle portion of the graph within which coordinate positions represent neutral or balanced measures of information source political bias [again see fig. 11; [0057]; and [0152]; and note how the x-axis coordinate for a node corresponding to a certain source determines how far away from a certain political position extreme, the center point being the neutral or balance position]. Examiner further notes that the specific positioning on the graph of various subjective elements is an aesthetic design choice. Further, the specific 

Regarding claim 13, the rejection of claim 12 is incorporated. Kelly further teaches that the x-axis further represents degrees of politically left bias to a left side of the middle portion of the graph and degrees of politically right bias to a right side of the middle portion of the graph [again see fig. 11; [0057]; and [0152]; and note how the x-axis coordinate for a node corresponding to a certain source determines how far away from a certain political position extreme, the center point being the neutral or balance position. Thus each of the left and right sides of the middle portion of the graph (n the x-axis direction) denotes one of a politically left and right bias, respectfully]. Examiner further notes that the specific positioning on the graph of various subjective elements is an aesthetic design choice. Further, the specific type of information placed on the graph (i.e. political information) is non-functional descriptive material and does not receive patentable weight.

Regarding claim 16, the rejection of claim 2 is incorporated. 
Kelly does not explicitly teach a machine learning program configured to receive a first set of individual articles with a first set of human-scored individual element scores as inputs and score a plurality of additional articles, scoring each of individual elements of the plurality of additional articles with machine-scored individual element scores based on learning from the human-scored individual element scores.
Kelly, however, teaches a machine learning program configured to receive a first set of items with a first set of human-labeled individual element labels as inputs and label a plurality of additional items, labeling each of individual elements of the plurality of additional items with note [0219] of Kelly indicating using a machine learning module that is fed user-generated labels to generate new data for the map]. 
Kelly further teaches scoring individual articles [again see [0184] for relevance ranking; see [0121]; [233]; [0259] indicating rating/ranking/scoring individual articles].
It would have been obvious to one of ordinary skill in the art having the teachings of Kelly, Levy, and Myslinski, before the effective filing date of the claimed invention to combine Kelly’s machine learning capability with Kelly’s ability to score individual articles to reach the claimed limitation. The motivation for this obvious combination of teachings would be to extend the machine learning benefits to other aspects of the system such as relevance ranking of individual articles.

Regarding claim 17, the rejection of claim 16 is incorporated. 
Kelly does not explicitly teach that the machine-scored individual element scores are used by the ranking application to automatically place the graphical representation of the information source.
Kelly teaches using the scores by the ranking application to automatically place the graphical representation of the information source [again see [0184] and fig. 15 in addition to [0148] and refer to portions cited for similar limitations in the rejections of claims 1, 2, and 16].
 It would have been obvious to one of ordinary skill in the art having the teachings of Kelly, Levy, and Myslinski, before the effective filing date of the claimed invention to combine Kelly’s machine learning capability with Kelly’s ranking application’s ability to automatically place graphical representations of information sources based on their scores to reach the claimed 


Regarding claim 19, the rejection of independent claim 1 is incorporated. Kelly further teaches a plurality of graphical representations of a plurality of information sources, wherein the interactive user interface is configured to allow a user to select a subset of the plurality of information sources to view [again see e.g. [0253] indicating selecting an individual cluster (a subset of a plurality of information sources) in a visualization; see also figs. 26 and 27 and especially note how selected subsets of the plurality of graphical representations of a plurality of information sources are highlighted for a user to view them].


Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Levy and Myslinski, as applied to claim 2 above, and further in view of Horvitz et al., US PGPUB 2016/0224666 A1 (hereinafter as Horvitz).

Regarding claim 14, the rejection of claim 2 is incorporated. Kelly further teaches ranking data comprising element scores, the element scores comprising: a headline score [see e.g. [0259] indicating the name/title of an article or content title; note that [0260]-[[0261] describing filtering and sorting media items by content title].
Kelly/Levy/Myslinski, however, does not explicitly teach that the individual article ranking data comprises individual element scores, the individual element scores comprising each of: a headline score; a graphic score; a lede score; and a plurality of individual sentence scores.

Horvitz teaches individual article ranking data that comprises individual element scores, the individual element scores comprising each of: a headline score [see e.g. [0043] indicating the name/title of an article or content title]; a graphic score [see e.g. [0077] indicating identifying an image as a potentially basing image and storing it in a list of potentially biased items]; a lede score [see e.g. [0020]; [0043]; and [0073]; especially note identifying terms used in captions of entries corresponding to a document, webpage, etc. for detecting authoritativeness, bias, etc.]; and a plurality of individual sentence scores [again see e.g. [0020]; [0043]; and [0073] and note indications of different parts of the document and interactions therewith that indicate normative base rates, bias, etc.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Kelly and modified by Levy and Myslinski by further specifying individual article ranking data that comprises additional individual element scores, the additional individual element scores comprising article-specific items, such as a graphic score; a lede score; and a plurality of individual sentence scores, as per the teachings of Horvitz. The motivation for this obvious combination of teachings would be to have a more comprehensive list of scores that collectively and/or individually contribute to the individual article ranking data, thus providing a more informed and detailed comparative view of the data.

Regarding claim 15, the rejection of claim 2 is incorporated. Kelly/Levy/Myslinski does not explicitly teach that the individual article ranking data comprises bias instance scores for 
Horvitz teaches individual article ranking data that comprises bias instance scores for instances of each of: political position descriptions [see [0018]; [0089]; and [0092]; especially note politics-based opinions]; linguistic bias indicators [again see [0073]; please refer to the rejection of claim 14 for more details]; and characterizations of political figures [see [0018]; [0089]; and [0092]; especially note terms associated with politics-based issues and political party manifesto, etc.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Kelly and modified by Levy and Myslinski by further specifying individual article ranking data that comprises bias instance scores for instances of each of: political position descriptions [see [0018]]; linguistic bias indicators [again see [0073]]; and characterizations of political figures, as per the teachings of Horvitz. The motivation for this obvious combination of teachings would be to have a more comprehensive list of scores that collectively and/or individually contribute to the individual article ranking data, thus providing a more informed and detailed comparative view of the data.



Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Levy and Myslinski, as applied to claim 2 above, and further in view of Kucharz et al., US PGPUB 2014/0068432 A1 (hereinafter as Kucharz).

Regarding claim 18, the rejection of claim 2 is incorporated. Kelly/Levy/Myslinski does not explicitly teach that the individual show ranking data comprises guest ratings, the guest 

Kucharz teaches show ranking data that comprises guest ratings, the guest ratings comprising one or more of: guest type; guest political stance on topic; and guest expertise on subject matter [see e.g. [0051] that describes showing a schedule screen that may be specific to a certain show and [0052] that indicates a guest rating comprising guest political stance [especially note rating by viewpoint (e.g. “liberal”, “moderate”, or “conservative”]].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Kelly and modified by Levy and Myslinski by further specifying individual show ranking data that comprises guest rating which in turn comprises rating certain characterizations of the guest, as per the teachings of Kucharz. The motivation for this obvious combination of teachings would be to enable a certain detail of user evaluation for individual shows based on their views regarding guest characteristics, which may further enable a more granular level of ranking to the overall system and may also allow viewers of the interactive graph to see trends related to these more specific guest-related characteristics. 


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Levy and Myslinski, as applied to claim 19 above, and further in view of Gowda et al., US PGPUB 2009/0307603 A1 (hereinafter as Gowda).

Regarding claim 20, the rejection of claim 19 is incorporated. Kelly/Levy/Myslinski does not explicitly teach that the interactive user interface is configured to allow a user to download an image showing the subset of the plurality of information sources selected by the user.

Gowda teaches allowing a user to download an image showing a subset of webpage content selected by the user [see abstract, last 5 lines indicating dynamically pulling selected content and converting portions of webpages into image files that are downloaded on a static display device].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Kelly and modified by Levy and Myslinski by specifying the feature of exporting selected portions of content in an image format, as per the teachings of Gowda. The motivation for this obvious combination of teachings would be to capture of dynamic content from any existing page and making it available for display on a static display device, as suggested by Gowda [see [0004], especially the first 3 lines].


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Levy and Myslinski, as applied to claim 1 above, and further in view of ARAI et al., US  PGPUB 2018/0182030 A1 (hereinafter as ARAI).

Regarding claim 21, the rejection of independent claim 1 is incorporated. Kelly/Levy/Myslinski does not explicitly teach that wherein the graphical representation of the information source is a logo of the information source.
see [0164] indicating representing nodes in a graph by a logo associated with each of them].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Kelly and modified by Levy and Myslinski by further specifying representing nodes in a graph by the logo associated with each one, as taught by ARAI. The motivation for this obvious combination of teachings would be to create an easily recognizable graph in which each company is associated with a node at a glance, as proposed by ARAI [see the last 3 lines of [0164]].


Response to Arguments
Applicant’s amendments to the claims in regards to the previously presented various informalities have been fully considered. The claim objections previously presented have been accordingly withdrawn. Applicant is, however, respectfully referred to the newly presented objection, as indicated above.

Applicant’s amendments with respect to the previously presented rejections under 35 U.S.C. 101 have been fully considered and are persuasive.  Accordingly, these rejections have been respectfully withdrawn. 

Applicant's prior art arguments on pp. 8-10 of Applicant’s Response have been fully considered but they are not persuasive.

With respect to the teaching of the secondary reference, Levy, Applicant first argues that “Levy does not teach visually depicting a particular information source or piece of content along this graph” [Response to Office Action, p. 8]. Examiner respectfully notes that the primary reference, Kelly teaches a graph with visual graphical representations of information sources [see fig. 11 of Kelly]. The rejection then relies on Levy for the teaching showing the axis in fig. 6A that has a specific categorization based on defined intervals on a numerical scale. The rejection further relies on the combination of teachings of Kelly and Levy to reach the claimed graph by modifying Kelly’s axes utilizing Levy’s teaching. Examiner respectfully notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant then argues that “Levy specifically teaches away from classifying content along anything but the two most extreme classifications of Levy's graph (FIG. 6A), which are the "region of fake facts/ news" and "region of real journalism."” [Response to Office Action, p. 8]. Examiner respectfully notes that Levy’s indication of data plotted on only both end regions of the axis shown in fig. 6A does not preclude any person of ordinary skill in the art from displaying data along the whole axis. In fact, in practical situations, it would be obvious to have data spread out and spanning different regions on a continuous defined numerical scale (as we can see from Kelly’s graph in fig. 11 which only lacks specific categories of classification).
Thirdly, regarding Applicant’s argument that “combining the graph of Levy with the visual display of Kelly would not work…” [Response to Office Action, p. 9], Examiner respectfully notes that, as described with respect to the second argument above, utilizing the same tool (such as an axis with a certain partitioning scheme) to represent different types of data 

Furthermore, in response to the newly amended limitations that extend the graph to specify that both its x- and y- axes comprise defined numerical scales that can be categorized into more than 2 categories of classification (as discussed on p. 9 of the Response to Office Action), Examiner again respectfully notes that the display of data in various areas of a 2D graph where both axes are modified in the same way is again a well-known modification that would have been within the knowledge and skill of any person of ordinary skill in the art and does not alter any characteristics of the displayed data.
Regarding the amended limitations reciting that the information sources are scored along the same, particularly defined numerical/category scales (as discussed on the bottom of p. 9 of the Response to Office Action), Examiner respectfully notes that the fact that a data point of known x-y coordinates is plotted on a graph (as shown in fig. 11 of Kelly) is a mere indication that the score value used for the plotting fall within these displayed ranges. 
Regarding the particular basis for the scores of an information sources, which are the scores for the articles or shows published by that particular source (as discussed on the top of p. 10 of the Response to Office Action), Examiner respectfully refers to the newly cited portions of Kelly [note in [0026] the calculation of cluster focus index scores for clusters or nodes (which in turn represent an information source as can be seen in [0092]); note in [0093] calculating scores for a node (source) based on scores of individual content items published by the node].
Regarding the new amendment to claim 2 regarding an expression score (as discussed on the second paragraph of p. 10 of the Response to Office Action), Examiner respectfully refers to see [0085] indicating classifying items based on being an opinion or fact; Examiner notes that using broadest reasonable interpretation in view of Applicant’s filed disclosure at [0052] fact and opinion are different categories of expression; see also expression rating in [0129] such as comedic rating or political rating].
Finally, regarding the new amendment to claim 3 regarding utilizing weighted averages of individual article scores, with lower quality scores being weighted more heavily than higher quality scores (as discussed on the bottom of p. 10 of the Response to Office Action), Examiner respectfully refers to the newly cited portions of Myslinski [see the example in the last 2 lines of [0084] indicating averaging and on lines 32-33 of [0129] indicating weighting a major mistake (corresponding to a lower quality score) more than a minor mistake (corresponding to a higher quality score)].

Examiner thus respectfully asserts the rejections of claims 1, 2, and 3 under 35 U.S.C. 103 as being unpatentable over Kelly in view of Levy and Myslinski. Applicant is respectfully referred to the complete rejections above for further details.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA S AYAD whose telephone number is (571)272-2743.  The examiner can normally be reached on Monday-Friday, 7:30 am - 4:30 pm. Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA S AYAD/Examiner, Art Unit 2145                                                                                                                                                                                                        
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145